Anthony Greene v. State of Maryland, No. 820, September Term, 2017


CRIMINAL LAW – CONSTITUTIONAL SPEEDY TRIAL AND DUE PROCESS
RIGHTS – Holding that the trial court did not abuse its discretion in determining that the
State acted in good faith in twice nolle prossing the charges against appellant so that the
delay caused by the nolle prosses did not count in a constitutional speedy trial analysis.
Additionally, the trial court did not abuse its discretion in determining that appellant failed
to show that he suffered actual prejudice by the pre-indictment delay or that the delay was
the product of a deliberate act by the State to gain a tactical advantage. Accordingly,
appellant failed to establish a violation of his constitutional speedy trial or due process
rights.


CRIMINAL LAW – SUBJECT MATTER JURISDICTION – LESSER INCLUDED
OFFENSE – Holding that possession of a prescription drug without a valid prescription,
see Md. Code Ann., §5-601(a)(1), is a lesser included offense of possession of a
prescription drug with the intent to distribute, see Md. Code Ann., § 5-602(2) because the
lack of a valid prescription is not an element of the former crime but an affirmative defense.
Circuit Court for Montgomery County
Case No. 129119


                                                      REPORTED

                                        IN THE COURT OF SPECIAL APPEALS

                                                    OF MARYLAND

                                                         No. 820

                                                 September Term, 2017

                                      ______________________________________


                                                 ANTHONY GREENE

                                                              v.

                                               STATE OF MARYLAND

                                      ______________________________________

                                        Eyler, Deborah S.,
                                        Meredith,
                                        Alpert, Paul E.
                                            (Senior Judge, Specially Assigned),

                                                        JJ.
                                      ______________________________________

                                                 Opinion by Alpert, J.
                                      ______________________________________

                                        Filed: June 8, 2018
       Anthony Greene, appellant, was convicted in two separate trials by a jury sitting in

the Circuit Court for Montgomery County of drug related crimes. In the first trial, a jury

convicted him of possession of cocaine. In the second trial, a jury convicted him of

possession of clonazepam, possession of alprazolam, and two counts of possession of

oxycodone.1 Appellant appeals from both cases, raising two questions, which we have

rephrased slightly:

       I.     Did the trial court err when it denied his motion to dismiss his first
              trial because his constitutional speedy trial and due process rights had
              been violated?

       II.    Did the trial court err when it allowed the jury in his second trial to
              convict him of lesser included offenses for which he was not charged?

For the following reasons, we shall affirm the judgments.

                                PROCEDURAL FACTS

       The facts of each particular trial are not in issue, for the two questions appellant

raises concern legal issues. To answer the questions raised, we shall provide an overview

of the procedural facts followed by greater detail in the discussion section below.

       On March 17, 2016, appellant was charged in a 13-count indictment with various

offenses involving alleged drug dealing on five different dates. Specifically, appellant was

charged as follows:

       Count 1 -- July 6, 2015 – distribution of cocaine


       1
         Appellant was sentenced in his first trial to four years of imprisonment. Appellant
was sentenced in his second trial to consecutive two-year terms of imprisonment for each
of his possession of oxycodone, clonazepam, and alprazolam convictions, suspending
those sentences on all but one of his possession of oxycodone convictions, for a combined
total sentence of six years of imprisonment.
       Counts 2-4 -- July 13, 2015 – possession of cocaine with the intent to
       distribute; possession of hydrocodone with the intent to distribute; and
       possession of hydrocodone

       Counts 5-6 -- September 30, 2015 – possession with the intent to distribute
       cocaine and possession of cocaine

       Count 7 -- December 14, 2015 – distribution of cocaine

       Counts 8-13 -- January 11, 2016 – two counts of possession with the intent
       to distribute oxycodone; possession with the intent to distribute alprazolam
       (Xanax); possession of alprazolam; possession with the intent to distribute
       clonazepam (Klonopin); and possession of hydromorphone (Dilaudid)

       On June 29, 2016, appellant filed a written motion to dismiss the first six counts of

the indictment against him, arguing, among other things, that the State had failed to bring

him to trial on those counts in a timely manner, and therefore, the court should dismiss his

case because the State had violated his constitutional rights to a speedy trial and due

process. Appellant focused on the fact that the State had twice nol prossed and re-charged

those counts before the March 17th indictment. The State filed a written motion opposing

appellant’s motion, arguing that it had acted in good faith in nol prossing and re-charging

the counts, and there were no constitutional violations.

       On July 14, 2016, a hearing was held on appellant’s motion. Appellant specifically

stated at the hearing that his speedy trial and due process arguments apply only to the first

six counts in the March 17, 2016 indictment. Based on the record and argument, the court

found no bad faith by the State and ruled that any delay was not of constitutional dimension.

The court denied the motion, ruling that there had been no violation of appellant’s speedy

trial or due process rights. On August 18, 2016, the circuit court granted appellant’s motion

to sever the charges, holding that they were not mutually admissible at one trial.

                                             2
       On September 6, 2016, appellant was tried on the charges alleging illegal drug

activity on July 13, 2015 (counts 2 through 4). He was ultimately convicted of possession

of cocaine with the intent to distribute. After the court granted appellant’s motion for a

new trial, he was re-tried on December 19, 2015, and, as stated above, he was found guilty

of simple possession of cocaine.

       On September 8, 2016, appellant was tried on the charges alleging illegal drug

activity on January 11, 2016 (counts 8 through 13). As stated above, he was convicted of

four simple possession counts: possession of clonazepam, possession of alprazolam, and

two counts of possession of oxycodone.

       Appellant was sentenced on June 26, 2017 in both trials. He filed a direct appeal

for review in our court the following day. We shall provide additional facts below to

answer the questions raised.

                                         DISCUSSION

                                                 I.

       Appellant argues on appeal that the circuit court erred when it denied his motion to

dismiss the charges that alleged criminal conduct on July 13, 2015, because the State failed

to bring his case to trial in a timely manner in violation of his speedy trial and due process

rights. As to his speedy trial claim, appellant specifically argues that the delay between

the date of his arrest and the start of his first trial, a delay of 14 months, was of constitutional

dimension and that the balancing of the four factors in Barker v. Wingo, 407 U.S. 514

(1972) weigh in favor of dismissal. The State disagrees and counters that because it had

acted in good faith in nol prossing and re-charging those counts, the triggering date was

                                                 3
the day of the last indictment: March 17, 2016. The State then argues that the delay

between that date and the date when the circuit court denied his motion, a delay of four

months, was not of constitutional dimension. The State also argues that appellant’s due

process argument is without merit because appellant failed to show actual prejudice or that

the State had caused the delay with the intent to gain a tactical advantage over him.

                      A. Sixth Amendment speedy trial violation?

       We review the trial court’s denial of a motion to dismiss on speedy trial grounds by

conducting a de novo constitutional analysis. Glover v. State, 368 Md. 211, 220 (2002)

(citations omitted). See also Jules v. State, 171 Md. App. 458, 481-82 (2006) (citing

Glover, supra), cert. denied, 396 Md. 525 (2007). Nonetheless, we defer to the trial court

on the findings of historical facts, unless clearly erroneous. Glover, 368 Md. at 220-21

(citations omitted). A finding of fact is clearly erroneous, not when the fact is “weak,

shaky, [or] improbable,” but rather when it has “no evidentiary basis whatsoever[.]” State

v. Brooks, 148 Md. App. 374, 399 (2002). See also Figgins v. Cochrane, 403 Md. 392,

409 (2008) (“If any competent material evidence exists in support of the trial court’s factual

findings, those findings cannot be held to be clearly erroneous.”) (quotation marks and

citations omitted).

       The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused

shall enjoy the right to a speedy and public trial[.]” U.S. Const. Amend. VI. This right is

applied to the States through the Fourteenth Amendment. Klopfer v. North Carolina, 386
U.S. 213, 222-23 (1967). We apply the balancing test articulated by the United States

Supreme Court in Barker, supra, to determine whether a defendant’s constitutional speedy

                                              4
trial right has been violated. State v. Kanneh, 403 Md. 678, 687 (2008) (citation omitted).

The four factors of a Barker analysis consist of the length of the delay, the reason for the

delay, the defendant’s assertion of his right to a speedy trial, and any prejudice to the

defendant because of the delay. Divver v. State, 356 Md. 379, 388 (1999) (citation

omitted). “None of the four factors is either a necessary or sufficient condition to finding

a denial of speedy trial rights. . . . Rather they are related factors and must be considered

together with such other circumstances as may be relevant.” Id. at 394 (quotation marks,

citations, and brackets omitted).

       The initial Barker factor “is actually a double enquiry.” Doggett v. United States,

505 U.S. 647, 651 (1992).

               [T]o trigger a speedy trial analysis, an accused must allege that the
       interval between accusation and trial has crossed the threshold dividing
       ordinary from ‘presumptively prejudicial’ delay . . . since, by definition, he
       cannot complain that the government has denied him a ‘speedy’ trial if it has,
       in fact, prosecuted his case with customary promptness.

       Id. at 651-52 (citation omitted). “If the accused makes this showing, the court must

then consider, as one factor among several, the extent to which the delay stretches beyond

the bare minimum needed to trigger judicial examination of the claim.” Id. at 652 (citation

omitted). The length of delay for speedy trial analysis is measured from the earlier of the

date of arrest, filing of indictment, or other formal charges, to the date of trial. United

States v. Marion, 404 U.S. 307, 320-21 (1971). See also In re Thomas J., 372 Md. 50, 73

(2002) (“‘the length of delay is measured from the date of arrest or filing of indictment,

information, or other formal charges to the date of trial.’”) (quoting Divver, 356 Md. at

388-89).

                                             5
       In United States v. MacDonald, 456 U.S. 1 (1982), the United States Supreme Court

held that “the Speedy Trial Clause has no application after the Government, acting in good

faith, formally drops charges.” MacDonald, 456 U.S. at 7. “Once charges are dismissed,

the speedy trial guarantee is no longer applicable.” Id. at 8 (footnote omitted). The

Supreme Court stated that any undue delay after the Government, acting in good faith,

dismisses charges must be scrutinized under the Due Process Clause of the Fifth

Amendment, not the Speedy Trial Clause of the Sixth Amendment. Id. at 7. The Supreme

Court reasoned as follows, why a dismissal of charges in good faith operates to start the

speedy trial clock anew from the date of the filing of the new charging document:

       [T]he formerly accused is, at most, in the same position as any other subject
       of a criminal investigation. Certainly the knowledge of an ongoing criminal
       investigation will cause stress, discomfort, and perhaps a certain disruption
       in normal life. . . . But with no charges outstanding, personal liberty is
       certainly not impaired to the same degree as it is after arrest while charges
       are pending. . . . Following dismissal of charges, any restraint on liberty,
       disruption of employment, strain on financial resources, and exposure to
       public obloquy, stress and anxiety is no greater than it is upon anyone openly
       subject to a criminal investigation.

Id. at 8–9.

       The Maryland Court of Appeals formally recognized the MacDonald good-faith

exception in State v. Henson, 335 Md. 326, 338 (1994). In Henson, the Maryland Court of

Appeals held that the State terminates a prosecution in “good faith” when the State “does

not intend to circumvent the speedy trial right, and the termination does not have that




                                             6
effect[.]”2 Id. If those two factors are present, “the period preceding the earlier dismissal

is not counted in the speedy trial analysis.” Id. See also Nottingham v. State, 227 Md.

App. 592, 614 (2016) (“[S]o long as the State acted in good faith, the nolle prosequi

terminates the original prosecution, and the speedy trial clock starts anew from the date of

the filing of the new charging document.”) (citations omitted).

       We now turn to the facts before us. As stated above, the question with which we

must begin any speedy trial analysis is whether the delay was of constitutional dimension.

To answer that question, we must first determine the start and end dates in the case before

us.

       On July 7, 2015, Montgomery County Police officers, who had observed appellant

engaging in what they believed was a drug transaction, obtained an arrest warrant, which

they executed a week later, on July 14th. During appellant’s arrest, the police found in his

possession and seized, among other things, 13.9 grams of cocaine, 20 hydrocodone pills in

a bottle without a label, a digital scale, and two cell phones. On that day, appellant was

brought to district court and charged with possession with intent to distribute cocaine and




       2
          This two-factor rule is identical to the rule applied when a nol pros occurs in a
180-day case. See Md. Rule 4-271(a) and State v. Hicks, 285 Md. 310 (1979). See also
Collins v. State, 192 Md. App. 192, 210-11 (2010) (holding that the State acted in good
faith when it nol prossed charges so that it could investigate leads that someone other than
the accused committed the crimes because the necessary effect and purpose of the nol pros
was not to circumvent the 180-day rule) and Wheeler v. State, 165 Md. App. 210, 220-33
(2005) (holding that the State acted in bad faith in nol prossing the charges when its DNA
evidence would not be ready by the time of trial in 19 days because, although the purpose
of the nol pros was not to evade the 180-day rule, the necessary effect of the nol pros was
to circumvent it).
                                             7
possession of hydrocodone, based on the items found in his possession at the time of his

arrest. He was released on bail.

       On August 14, 2015, the State nol prossed the charge of possession of cocaine with

the intent to distribute, the felony charge. Less than six weeks later, on September 24,

2015, a grand jury indicted appellant for possession of cocaine with the intent to distribute

and possession of hydrocodone. However, the State again nol prossed the charges on

January 7, 2016, and re-charged appellant on March 17, 2016, adding a charge of

possession of hydrocodone with the intent to distribute. On July 14, 2016, the court denied

appellant’s motion for dismissal based on speedy trial and due process violations.

       Trial commenced on September 6, 2016. Prior to choosing the jurors, the State nol

prossed the possession with intent to distribute hydrocodone charge. After both parties

rested, the court granted appellant’s motion for judgment of acquittal as to the possession

of hydrocodone charge. Appellant was convicted of possession of cocaine with the intent

to distribute. Following the circuit court’s grant of his motion for a new trial on October

21, 2016, appellant was re-tried on December 19, 2016 and found guilty of possession of

cocaine.

       Appellant argues that the triggering date for speedy trial purposes occurred on July

7, 2015, when the first set of charges involving drug dealing were filed against him.

Appellant is wrong.3 At the earliest, the triggering date is July 14, 2015, when appellant


       3
          It appears that appellant may have waived any argument that his constitutional or
due process rights to a speedy trial were violated for the time between his arrest and when
the trial court granted his motion for a new trial. Although we have not found a case with
                                                                                (continued)
                                             8
was served with the arrest warrant for the events underlying his first trial. The State

responds that because it acted in good faith when it later nol prossed and re-charged those

counts, the triggering date for speedy trial purposes occurred on March 17, 2016. We shall

look at the time between July 14, 2015, and March 17, 2016, more closely to determine

whether any of that delay counts in a speedy trial analysis.

       We are persuaded that the time between July 14, 2015, when appellant was arrested

on the underlying charges, and August 14, 2015, when the State nol prossed the possession

with intent to distribute cocaine, does not count in our speedy trial analysis for the simple

reason that appellant has failed to shoulder the burden of showing that the circuit court’s

finding that the State had acted in good faith was clearly erroneous. The State in its written




a similar fact, in closely related situations, when a mistrial is declared or when a case is
reversed on appeal, it is the time between the grant of a mistrial (or mandate reversing the
prior trial) and the commencement of the subsequent trial date that is counted in a speedy
trial analysis. See Hallowell v. State, 235 Md. App. 484, 513-14 (2018). We have stated:

       [I]t is clear to us that the Maryland cases having similar factual situations, as
       well as the weight of authority elsewhere, support a holding, and we so hold,
       that, in construing a party’s right to a speedy trial under the Sixth Amendment
       of the Federal Constitution and Article 21 of the Declaration of Rights of
       Maryland’s Constitution, in a serial trial context, we are generally, absent
       extraordinary circumstances not present here, only concerned with the period
       between the receipt of an appellate mandate, if the next prior conviction is
       reversed, and the subsequent retrial, or the period between the declaration of
       a mistrial and the commencement of the retrial. In the case sub judice, we
       will, thus, only consider the period from the date of the mistrial of appellant’s
       second trial and the commencement of his third trial.

Icgoren v. State, 103 Md. App. 407, 420, cert. denied, 339 Md. 167 (1995). Accordingly,
it appears that the only viable period for consideration is between the lower court’s grant
of appellant’s motion for a new trial and his second trial date. Neither party, however, has
raised this issue so we shall not address it.
                                              9
motion and during argument before the motions court accounted for why it had nol prossed

the charges. The State explained that while appellant was on bail on the initial charges, the

police continually uncovered new and ever more serious drug offenses committed by

appellant. There is nothing in the record that suggests that the State did not act in good

faith or that the delay of one month after his arrest was done purposefully to avoid a speedy

trial claim. Moreover, appellant does not set forth any argument to the contrary under the

MacDonald exception for this period. Therefore, under the circumstances presented, we

are persuaded that the circuit court’s factual findings, i.e., that there was no evidence of

bad faith by the State in its decision-making process in nol prossing and re-charging the

documents, were not clearly erroneous.

       The time between August 14, 2015, when the State nol prossed the charges, and

September 24, 2015, when the State re-indicted appellant, also does not count in a speedy

trial analysis because no charges were pending against appellant. This period, however, is

relevant in our due process analysis below.

       We are also persuaded that the time between when the State re-indicted appellant

on September 24, 2015, and when the State again nol prossed the charges on January 7,

2016, does not count in our speedy trial analysis. As stated above, the MacDonald

exception provides that so long as the State acted in good faith, the nol pros terminates the

original prosecution, and the speedy trial clock starts anew from the date of the filing of

the new charging document. See Henson, 335 Md. at 336–38. Again, the State in its

written motion and during argument before the motions court explained in detail why it nol

prossed the charges. Specifically, on September 30, 2015, less than a week after being re-

                                              10
indicted, appellant was stopped for a traffic violation in the same vehicle involved in the

other pending charges. The car was searched and, after a K-9 scan indicated the presence

of drugs, the police found, among other things, cocaine and a digital scale. Appellant was

arrested and posted bond. The police continued to receive reports of appellant’s drug

dealing and discovered that a picture on one of the cell phones seized from appellant during

an earlier search showed him with a handgun. That picture was forwarded to the county’s

firearm unit to determine whether the firearm was real and the specific type of firearm.

That information was then forwarded to the federal ATF to determine if there was a

possible firearm offense. In the meantime, on December 14, 2015, the police observed

suspicious activity between appellant and another person, who was subsequently followed

and stopped by the police, and who then informed the police that he had purchased cocaine

from appellant. The police later obtained a warrant to search appellant’s home in mid-

January.

       Given the two indictments, continuing multiple reports of appellant’s ongoing drug

dealing, and the impending execution of the search warrant, the State believed that

appellant was engaged in the criminal enterprise of drug trafficking, and decided to

terminate the two indictments so as to consolidate those cases and any anticipated charges

resulting from the yet-to-be executed search warrant. The State argued that terminating

the cases would allow the State more time to resolve the ongoing firearm investigation and

upgrade the simple possession of hydrocodone on July 13 to possession with the intent to

distribute. The State argued that from the ongoing criminal activity they saw a “common

pattern or common scheme” that indicated that the State should proceed in a single trial

                                            11
proceeding, to save time and resources. At the time of the motions hearing, the court noted

that discovery comprised 13,000 pages.

       Appellant does not argue that the circuit court’s findings that the State had acted in

good faith were clearly erroneous, but argues in the context of the second Barker inquiry,

i.e., discerning the reasons for the delay, to whom the delay should be assigned, and how

heavily it should weigh, that the delay was “not legitimate” because there was “no valid

reason . . . for the State to believe that the charges stemming from entirely separate

incidents on separate dates could be tried together.” “Therefore the ‘reasons for delay’

factor should be weighed heavily against the State.” Based on the record before the

motions court and the clearly erroneous standard of review by which we review the lower

court’s ruling on questions of fact, we are persuaded that appellant again fails to shoulder

his burden of showing that the circuit court’s finding of an absence of bad faith was clearly

erroneous. Accordingly, this time does not count toward the length of the delay.

       The time between January 7, 2016, when the State nol prossed the charges, and

March 17, 2016, when the State re-indicted appellant, is not part of a speedy trial analysis

for the reason noted above -- no charges were pending against appellant. Again, this period

is relevant in our due process analysis below.

       In sum, we agree with the State that based on the lower court’s findings that the

State had acted in good faith in nol prossing and re-indicting, the triggering date for speedy

trial analysis is March 17, 2016.

       Appellant argues that the end date for purposes of a speedy trial analysis is when

his first trial began on September 6, 2016. The State argues that the ending date is July 14,

                                             12
2016, when the circuit court ruled on appellant’s motion to dismiss for a violation of his

speedy trial rights. To support its argument, the State cites Nottingham v. State, 227 Md.

App. 592, 615 (2016), where we held that the ending date is when the trial court rules on a

motion to dismiss for lack of a speedy trial, not the trial date.

       Nottingham appears to be novel in this respect for we have found no other case that

used as the end date, the date the motion court denied a motion to dismiss for a lack of

speedy trial. Our case law search reveals that it is generally the date of trial, not the date

of the lower court’s ruling on a motion to dismiss, that counts as the end date for speedy

trial purposes, except, where the lower court grants the motion to dismiss and no trial

occurs. See Marion, 404 U.S. at 320-21 (stating that it is the trial date that serves as the

end date for speedy trial purposes); In re Thomas J., 372 Md. at 73 (same); Divver, 356
Md. at 388-89 (same); State v. Gee, 298 Md. 565, 579, cert. denied, 467 U.S. 1244 (1984)

(same). See also Glover v. State, 368 Md. 211, 218-19 (2002) (end date for speedy trial

purposes is when the motion to dismiss was granted). Nevertheless, whether the end date

is calculated from the date of the circuit court’s denial of appellant’s motion to dismiss on

July 14, 2016 (a span of less than four months) or appellants’ first trial date on September

6, 2016 (a span of less than six months), neither span amounts to a delay of constitutional

dimension for a case involving felony drug charges. See State v. Gee, 298 Md. at 578

(stating that the Court was “not aware of an opinion of the Supreme Court of the United

States or of the appellate courts of this State which holds that a delay of six months is of

constitutional dimension”) (footnote omitted). See also Tapscott v. State, 106 Md. App.
109, 125 (1995) (a delay of more than seven months is not of constitutional dimension),

                                              13
aff'd, 343 Md. 650 (1996); Sylvester v. State, 16 Md. App. 638, 645 (a delay of seven

months was not of constitutional dimension), cert. denied, 268 U.S. 747 (1973). Cf.

Divver, 286 Md. at 390 (holding that a delay of over a year in a “run-of-the-mill” district

court case of driving while under the influence of alcohol was of constitutional dimension).

For the reasons stated above, appellant’s right to a speedy trial was not denied.

                  B. Fourteenth Amendment due process violation?

       The Due Process Clause of the Fourteenth Amendment states: “nor shall any State

deprive any person of life, liberty, or property, without due process of law[.]” U.S. Const.

amend XIV. As we stated above, any undue delay after the Government, acting in good

faith dismisses charges, must be scrutinized under the Due Process Clause, not the Speedy

Trial Clause. McDonald, 456 U.S. at 7.

       To show a Due Process violation: “[A] defendant must show that the pre-indictment

delay caused him actual, substantial prejudice and that the delay was the product of a

deliberate act by the government designed to gain a tactical advantage.” Clark v. State,

364 Md. 611, 631 (2001) (citing Marion, 404 U.S. 307 and United States v. Lovasco, 431
U.S. 783 (1977)). Actual prejudice caused by the passage of time means the “impair[ment

of] memories, cause evidence to be lost, deprive the defendant of witnesses, and otherwise

[impair] his ability to defend himself.” Id. at 625-26 (quotation marks and citation

omitted). In Smallwood v. State, 51 Md. App. 463, 465-66 (1982), we offered many

examples that militate against a finding of an intent to impair the accused’s defense when

evaluating proffered good-faith and well-reasoned bases for pre-indictment delay. For

instance, waiting to consolidate multiple cases into one joint trial and allowing evidence to

                                             14
adequately develop are good reasons for a pre-indictment delay. Id. A defendant has the

burden of establishing both prongs of the test. Id. at 472.

       A total of roughly four months are relevant in appellant’s due process claims – the

time between August 14, 2015 (when the State first nol prossed the charges) and September

24, 2015 (when the State re-indicted appellant), and the time between January 7, 2016

(when the State nol prossed the charges a second time), and March 17, 2016 (when the

State re-indicted appellant a second time). We can quickly dispose of appellant’s due

process claim because appellant has failed to show that the delay caused any actual

prejudice, or that the State acted deliberately in securing the delay to gain a tactical

advantage.

       At the hearing on appellant’s right to a speedy trial and due process, appellant’s

attorney in fact acknowledged that appellant had sustained no actual prejudice. While the

circuit court did not make a specific ruling on this prong, given the statement by the

defense, that no evidence was presented to the contrary, and the trial court’s ultimate

conclusion that no violation occurred, we conclude that the motions court found no actual

prejudice. See Nottingham, 227 Md. App. at 615 (recognizing that “absent a misstatement

of law or conduct inconsistent with the law, a trial judge is presumed to know the law and

apply it properly”) (citing Morris v. State, 153 Md. App. 480, 489–90 (2003) (observing

that, where motions court merely announces its ruling, “without announcing any findings

of fact,” appellate court “will resolve ambiguities and draw inferences in favor of the

prevailing party and against the losing party”)). Moreover, the circuit court found that

there was no evidence of “prosecutorial misbehavior,” and appellant has not persuaded us

                                             15
that the circuit court’s factual findings in this regard were clearly erroneous. In sum, we

find no error by the circuit court in denying appellant’s motion to dismiss.

                                               II.

       Appellant’s second trial concerned drug-related crimes that occurred on January 11,

2016, and a jury ultimately convicted appellant of possession of clonazepam, possession

of alprazolam, and two counts of possession of oxycodone.

       Appellant argues on appeal that the circuit court lacked subject matter jurisdiction

to convict him of possession of clonazepam and two counts of possession of oxycodone

because he was never charged with simple possession of those drugs, only with possession

with the intent to distribute those drugs.4 He recognizes that a criminal charge confers

subject matter jurisdiction in the circuit court for lesser included charges under a

Blockburger5 analysis. See Johnson v. State, 427 Md. 356, 376 n.12 (2012) (citing Hagans

v. State, 316 Md. 429, 447-50 (1989) for the proposition that a defendant may be convicted

of an uncharged lesser included offense but only if it meets the Blockburger test).

Appellant argues, however, that simple possession of a medically prescribed drug is not a


       4
        Appellant does not include his conviction for possession of alprazolam in this
argument because he was charged with (and the State eventually nol prossed) the charge
of possession with the intent to distribute that drug.
       5
          See Blockburger v. United States, 284 U.S. 299, 344 (1932). The Blockburger or
“required evidence test” focuses on the elements of each offense and provides that if all the
elements of one offense are included in the other offense so that only the latter contains a
distinct element(s), the former is a lesser included offense of the latter. See Purnell v. State,
375 Md. 678, 693-94 (2003).


                                               16
lesser included offense of possession with the intent to distribute that drug because simple

possession of a prescribed drug requires proof of an element that possession with the intent

to distribute that drug does not, the absence of a valid prescription. The State responds that

what appellant characterizes as an “element” is actually an “affirmative defense” to be used

by an accused, and therefore, possession of a medically prescribed drug is a lesser included

offense of possession of that drug with the intent to distribute. It is a question of first

impression for us.

       Although appellant only raised this argument after his trial, the argument is properly

before us because questions of jurisdiction may be raised at any time. See Md. Rule 4-

252(d) (“A motion asserting failure of the charging document to show jurisdiction in the

court or to charge an offense may be raised and determined at any time.”).

       The rules of statutory construction are long- and well-settled in Maryland:
              The cardinal rule of statutory interpretation is to ascertain and
       effectuate the real and actual intent of the Legislature. A court’s primary
       goal in interpreting statutory language is to discern the legislative purpose,
       the ends to be accomplished, or the evils to be remedied by the statutory
       provision under scrutiny.

              To ascertain the intent of the General Assembly, we begin with the
       normal, plain meaning of the statute. If the language of the statute is
       unambiguous and clearly consistent with the statute’s apparent purpose, our
       inquiry as to the legislative intent ends ordinarily and we apply the statute as
       written without resort to other rules of construction. We neither add nor
       delete language so as to reflect an intent not evidenced in the plain and
       unambiguous language of the statute, and we do not construe a statute with
       “forced or subtle interpretations” that limit or extend its application.

               We, however, do not read statutory language in a vacuum, nor do we
       confine strictly our interpretation of a statute’s plain language to the isolated
       section alone. Rather, the plain language must be viewed within the context
       of the statutory scheme to which it belongs, considering the purpose, aim, or

                                              17
       policy of the Legislature in enacting the statute. We presume that the
       Legislature intends its enactments to operate together as a consistent and
       harmonious body of law, and, thus, we seek to reconcile and harmonize the
       parts of a statute, to the extent possible consistent with the statute’s object
       and scope.

               Where the words of a statute are ambiguous and subject to more than
       one reasonable interpretation, or where the words are clear and unambiguous
       when viewed in isolation, but become ambiguous when read as part of a
       larger statutory scheme, a court must resolve the ambiguity by searching for
       legislative intent in other indicia, including the history of the legislation or
       other relevant sources intrinsic and extrinsic to the legislative process. In
       resolving ambiguities, a court considers the structure of the statute, how it
       relates to other laws, its general purpose and relative rationality and legal
       effect of various competing constructions.

              In every case, the statute must be given a reasonable interpretation,
       not one that is absurd, illogical or incompatible with common sense.

State v. Bey, 452 Md. 255, 265–66 (2017) (quotation marks and citations omitted).

       Md. Code Ann., Crim. Law (“CL”), § 5-602(2), criminalizes possession with intent

to distribute a controlled and dangerous substance and provides: “Except as otherwise

provided in this title, a person may not . . . possess a controlled dangerous substance in

sufficient quantity reasonably to indicate under all circumstances an intent to distribute or

dispense a controlled dangerous substance.”        CL § 5-601(a)(1), criminalizes simple

possession of a controlled and dangerous substance and provides: “Except as otherwise

provided in this title, a person may not . . . possess . . . a controlled dangerous substance,

unless obtained directly or by prescription or order from an authorized provider acting in

the course of professional practice[.]” (emphasis added).

       Appellant argues that the “unless” clause of § 5-601(a), requires the government to

prove the lack of a valid prescription and is an element of the crime that is not found in


                                             18
possession with intent to distribute that drug. According to appellant, a defendant can be

guilty of possession with intent to distribute a prescription drug and not guilty of possession

of that drug, if the defendant has a prescription for the drug. We disagree with appellant’s

reasoning.

       Appellant fails to discuss the impact of another section in Maryland’s drug laws that

makes clear that the “unless” language creates an exception, not an element the State must

prove in simple possession of a prescribed drug case. CL § 5-807(a), governs the State’s

burden of proof and provides: “The State need not negate an exemption, proviso, or

exception set forth in this title in . . . a complaint, information, indictment, or . . . a trial[.]”

§ 5-807(a)(1). That section further states: “The burden of proof to establish an exemption,

proviso, or exception is on the person claiming its benefit.” § 5-807(a)(2). Moreover, CL

§ 5-807(b), concerning the presumption for a registrant or holder of a prescription order,

provides:

        (b)(1) In the absence of proof that a person is a registrant or holder of an
       order form issued under § 5-303(d) of this title, the person is presumed not
       to be a registrant or holder of a form.

       (2) The person has the burden of proof to rebut the presumption.

§ 5-807(b).

       Viewing the statutory scheme as a whole, the above language clearly frees the State

from having to prove the absence of a prescription to secure a conviction for simple

possession of a prescribed drug. Therefore, we hold that the “unless” language in § 5-

601(a)(1) creates an exception, not an element of the crime of simple possession of a

controlled dangerous substance.         Thus, possession of a prescribed drug without a

                                                 19
prescription is a lesser included offense of possession of the prescribed drug with an intent

to distribute. Cf. United States v. Miller, 527 F.3d 54, 72 (3d Cir. 2008) (stating that

“affirmative defenses are not among the elements to be considered in comparing” offense

under Blockburger).

       Were we to adopt appellant’s reasoning, the State would have to negate the

possibility of a valid prescription in every possession of a prescription drug case, a near

impossible task. Such an interpretation would be “absurd, illogical [and] incompatible”

with the statutory scheme to criminalize illegal possession of drugs. Our holding is also in

accord with other jurisdictions who have faced this issue in the context of the federal

Controlled Substance Act, see 21 U.S.C. title 21, chapter 13, subchapter I, §§ 801 et. seq.,

which contains nearly identical language to our Maryland drug laws.6 Those jurisdictions

have reached the same conclusion that we have, i.e., that the “unless” clause establishes a

defense for an accused to raise, not an element of the offense of the government to prove.

See United States v. Matthews, 749 F.3d 99, 104 (1st Cir. 2014); United States v. Foster,

374 Fed.Appx. 448, 449 (4th Cir.), cert. denied, 562 U.S. 928 (2010); United States v.


       6
          See 21 U.S.C.A. § 841(a), criminalizing possession with the intent to distribute a
controlled substance. See 21 U.S.C.A. § 844(a), criminalizing simple possession of a
controlled substance and provides: “It shall be unlawful for any person knowingly or
intentionally to possess a controlled substance unless such substance was obtained directly,
or pursuant to a valid prescription or order, from a practitioner, while acting in the course
of his professional practice[.]” (emphasis added). See 21 U.S.C.A. § 885(a)(1), concerning
exemptions and exceptions and provides: “It shall not be necessary for the United States to
negative any exemption or exception set forth in this subchapter in any complaint,
information, indictment, or other pleading or in any trial . . . and the burden of going
forward with the evidence with respect to any such exemption or exception shall be upon
the person claiming its benefit.”

                                             20
Forbes, 515 F.2d 676, 680 n.9 (D.C. Cir. 1975). See also Woods v. Butler, 847 F.2d 1163,

1166-67 (5th Cir.) (relying on Forbes in analyzing Louisiana’s drug statutes that are

“virtually identical” to 21 U.S.C.A. §§ 844 (a) and 885(a)(1) and reaching the same results),

cert. denied, 488 U.S. 970 (1988).

       For the foregoing reasons, we shall affirm the judgments.



                                                         JUDGMENTS AFFIRMED.

                                                         COSTS TO BE PAID BY
                                                         APPELLANT.




                                             21